54 F.3d 772NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Thomas J. CONBOY, Plaintiff-Appellant,v.T. Rowe PRICE, Defendant-Appellee.
No. 95-1314.
United States Court of Appeals, Fourth Circuit.
Submitted April 20, 1995.Decided May 22, 1995.

Thomas J. Conboy, appellant pro se.  Emmett Francis McGee, Jr., Piper & Marbury, Baltimore, MD, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Thomas J. Conboy appeals from the district court's order informing him that it retained jurisdiction to proceed with discovery in his employment discrimination action, despite his filing of several interlocutory appeals.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.  Therefore, we grant the Appellee's motion to dismiss the appeal as interlocutory.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 The Appellee's motion for sanctions and motion to strike the Appellant's memorandum in support of his informal brief are hereby denied